Citation Nr: 0835245	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  95-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for a stomach disorder, 
to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure and mustard gas 
exposure.

5.  Entitlement to service connection for painful joints, to 
include as due to herbicide exposure.

6.  Entitlement to service connection for a left knee 
disorder, to include as due to mustard gas exposure.

7.  Entitlement to service connection for a back disorder, to 
include as due to mustard gas exposure.

8.  Entitlement to service connection for low sperm count, to 
include as due to mustard gas exposure.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1994 and July 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in July 1997.  That development was completed, and the case 
was returned to the Board for appellate review.  

In October 2001, the Board issued a decision denying the 
benefits sought on appeal. The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a September 2003 Order, the 
Court vacated the October 2001 Board decision and remanded 
the matter to the Board for development.  The Court entered 
judgment on October 10, 2003, and the Secretary filed a 
Notice of Appeal to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  In a May 2004 Order, 
the Federal Circuit granted the Secretary's motion to vacate 
the Court's September 2003 Order and remanded the matters to 
the Court for further proceedings consistent with its 
decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  The case was subsequently returned to the Court, and 
in a July 2004 Order, the Court once again vacated the 
Board's decision and remanded the case to the Board.  The 
case has since been returned to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the veteran with proper 
notice and to clarify whether the veteran wants a hearing 
before the Board.

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified in connection with his claims for 
service connection.  In this regard, the record does not 
contain a letter informing the veteran of what the evidence 
must show to establish service connection and of the division 
of responsibilities in obtaining the evidence.  The Court has 
indicated that such specific notice is required to comply 
with the law. Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Indeed, the Court remanded the case because the veteran has 
not been provided a proper notice letter.  The Court has held 
"that a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders." Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, 
and if not, "the Board itself errs in failing to ensure 
compliance." Id.  Therefore, the Board finds it necessary to 
remand the veteran's claims so that the veteran may be 
provided a proper notice letter.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

The Board further notes that the veteran submitted a VA Form 
9 in December 1994, October 1996, December 1999, and June 
2001 in which he requested a hearing before the Board.  In 
the first three submissions, he indicated that he would like 
to appear at a hearing before the Board at a local VA office.  
He later stated in the June 2001 VA 9 that he wanted a 
hearing before the Board in Washington, D.C.  However, the 
veteran has not been provided with either type of hearing in 
connection with his claims for service connection, and it 
unclear as to whether he still wants a hearing before the 
Board.  The failure to afford the veteran a hearing would 
amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) 
(2007).  Therefore, the RO should attempt to clarify whether 
the veteran still wants a hearing before the Board, and if 
so, what type of hearing.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection.  The 
letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; and, (3) inform him about the 
information and evidence he is expected 
to provide.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should take appropriate 
steps in order to clarify whether the 
veteran still wants a hearing before 
the Board in connection with his claims 
for service connection.  If so, the RO 
should schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board, in accordance with 
his request.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board, in accordance with appellate 
procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

